     Case 6:19-cv-06189-MAT-MJP Document 17-8 Filed 11/18/19 Page 1 of 3


BERNSTEIN CLARKE & MOSKOVITZ
                       11 Park Place, Suite 914, New York, New York 10007
                     www.bcmlaw.com Tel. (212) 321-0087 Fax (917) 722-0930

                                                                               Andrew M. J. Bernstein
                                                                                     Lance A. Clarke
                                                                                 Joshua S. Moskovitz

                                                     September 25, 2019

BY FIRST CLASS MAIL AND EMAIL

Hillel Deutsch
Assistant Attorney General
New York State Office of the Attorney General
144 Exchange Boulevard, Suite 200
Rochester, New York 14614

       Re:     Wishart v. Welkley et al., No. 19-cv-6189 (MAT) (JWF)

Dear Mr. Deutsch,

        I write regarding deficiencies with Defendants’ responses to Plaintiff’s First Consolidated
Set of Document Requests and Plaintiff’s First Set of Interrogatories.

       First, as we discussed today, plaintiff objects to defendants not having produced all
responsive documents within their “possession, custody, or control” per Fed. R. Civ. P. 34(a)(1).
Specifically, you have not produced Mr. Wishart’s medical records or other records you have
received from the New York State Department of Corrections and Community Supervision
(“DOCCS”). As you know, it is plaintiff’s position that these documents are subject to disclosure
and since you will not agree to produce them, we intend to move to compel their production.

        Moreover, it is apparent that you have committed spoliation by discarding relevant
documents. On May 12, 2019, you stated that you had Mr. Wishart’s complete medical file from
DOCCS and that those records “will be provided as part of Rule 26 disclosures.” You described
the records you said you would produce as follows: “The records I obtained pursuant to statute are
Plaintiff’s medical records from DOCCS.” In response to my question, “whether you have
received all of Plaintiff’s DOCCS medical records, or only records from a certain period of time
or related only to certain treatment,” you stated, “I requested [Mr. Wishart’s] complete medical
file.” Now you tell us that you no longer have the complete medical file because you only retained
certain documents. Thus, you discarded relevant documents that you said you would produce.
Accordingly, we have no choice but to seek sanctions for this intentional spoliation.

        Second, there are a number of redactions in the documents that were produced as
“Exhibit B” that have not been explained, and you did not produce a privilege log. The redactions
appear to cover defendant Welkley’s address, as well as an entire page of unknown subject matter.
Please explain the basis for those redactions and if you are asserting a privilege, please provide a
log that complies with the applicable rules.
     Case 6:19-cv-06189-MAT-MJP Document 17-8 Filed 11/18/19 Page 2 of 3

BERNSTEIN CLARKE & MOSKOVITZ                                                          Hillel Deutsch
                                                                                 September 25 , 2019
                                                                                              Page 2

        Third, your responses do not comply with Fed. R. Civ. P. 34(b)(2)(C), which states that
"[a]n objection [to a request for documents] must state whether any responsive materials are being
withheld on the basis of that objection." For instance, you have objected to plaintiff's document
request number 17 (requesting the personnel files for each defendant) but have not stated whether
you are withholding documents on the basis of your objection. The same is trne for defendants'
response to plaintiff's document requests 19, 20, 21 , 26, 27, 28, 30, 31, 32, 34, and 35. Failing to
comply with this rnle waives the objections. See Fischer v. Forrest, No. 14-CV-1304, 2017 WL
773694, at *3 (S.D.N.Y. Feb. 28, 2017) ("From now on in cases before this Comi, any discove1y
response that does not comply with Rule 34's requirement to state objections with specificity (and
to clearly indicate whether responsive material is being withheld on the basis of objection) will be
deemed a waiver of all objections (except as to privilege).").

       Fourth, in response to plaintiff's document request number 25 ("All emails, to or from any
account used or controlled by an Defendant from Janua1y 1, 2015 to the present, concerning
-                 (also known as                 " ou res onded, "Counsel searched Defendants'
~ mails referencing                                           and no responsive documents were
f o u n ~ · o u b l i n g as we know there are emails that defendant Welkley exchanged
with -                    from an account that he identified in his intenogato1y responses as an
email account he controls. Fmihe1more, defendant Welkley told investigators with the Office of
Special Investigations that he had sent such emails. Thus, your search was either insufficient or
defendant Welkley has deleted those emails. Please provide us with the parameters of your search,
including the search te1ms that you used, to search Welkley's and the other defendants' email
accounts.

        Fifth, we dispute your objections to plaintiff's document requests 26 and 27, and 28, which
ask generally for relevant communications between the defendants in this case. In their
intenogato1y responses, defendants admit that they have communicated with each other
concerning the allegations in this action. Moreover, there is a conspiracy claim here. Accordingly,
plaintiff is entitled to these documents.

        Sixth, we dispute your objections to plaintiff's document request 31, which asks for any
social media posts by the defendants concerning the use of force by conectional officers. Since
this case involves a claim for the use of force by defendants in their capacity as conectional officers
and a conspiracy to use force by conectional officers, statements made by the defendants regarding
such conduct is highly probative of their intentions and motives.

        Seventh, we dispute the defendants' objections to plaintiff's intenogatories number 11 and
12, which seek the identities of the defendants ' employers and entities to which defendants have
applied for employment since 2006. This request encompasses relevant infonnation and is
propo1iional to the needs of the case as several of the defendants no longer work for DOCCS. It
is relevant to plaintiff's claims - including his right to seek punitive damages - to know where the
individual defendants work and where they have applied for work.
      Case 6:19-cv-06189-MAT-MJP Document 17-8 Filed 11/18/19 Page 3 of 3

BERNSTEIN CLARKE & MOSKOVITZ                                                     Hillel Deutsch
                                                                            September 25, 2019
                                                                                         Page 3

      Please supplement your responses and produce the requested information within two
weeks. If we have not received complete responses by then, we will be forced to file a motion to
compel.

                                                   Sincerely,




                                                   Joshua S. Moskovitz

cc:    Rob Rickner (by email)
